NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                           FOR THE NINTH CIRCUIT                              NOV 15 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
EVA LUZ ZAZUETA DE MUNIZ,              )     No. 04-72976
                                       )
      Petitioner,                      )     Agency No. A039-810-935
                                       )
      v.                               )     MEMORANDUM*
                                       )
ERIC H. HOLDER Jr., Attorney           )
General,                               )
                                       )
      Respondent.                      )
                                       )

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2011**
                              Pasadena, California

Before:      FERNANDEZ, MOORE,*** and McKEOWN, Circuit Judges.

      Eva Luz Zazueta de Muniz petitions for review of the Board of Immigration

Appeals’ denial of her motion to reopen the proceedings wherein she was ordered


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Karen Nelson Moore, United States Circuit Judge for the
Sixth Circuit, sitting by designation.
removed in absentia. We dismiss the petition.

      The sole issue Zazueta raises here is a claim regarding advisals before she

made a statement to an immigration inspector, but that issue was not exhausted

because it was not raised before the BIA. We, therefore, will not consider the

issue. See Puga v. Chertoff, 488 F.3d 812, 815–16 (9th Cir. 2007); Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004); Taniguchi v. Schultz, 303 F.3d 950,

955 (9th Cir. 2002); see also Castillo-Villagra v. INS, 972 F.2d 1017, 1023–24 (9th

Cir. 1992).

      Petition DISMISSED.




                                         2